internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp 3-plr-100611-02 date date re distributing distributing controlled state x sub sub sub llc y z trust a a sibling dollar_figureb c d dollar_figuree dollar_figuref g dollar_figureh i dollar_figurej k l m n dollar_figureo dollar_figurep q r bank debt business r business s business t business u location r location s year date date date family group family group family group dear we respond to your date request for rulings on certain federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated march may may and date the information submitted is summarized below summary of facts distributing is the common parent of a group of corporations whose includible affiliates join in filing a consolidated federal_income_tax return distributing has three classes of stock outstanding noncumulative nonvoting preferred_stock nonvoting class a common_stock and voting class b common_stock the stock is beneficially owned by the widow and descendants of a deceased many of the shares are actually owned directly and through various partnerships and trusts created for the benefit of the family groups headed by each child of a in addition trust a owns the majority of the class b shares the trust agreement for trust a provides that on the death of a which occurred on date dollar_figureb would be set_aside for the grandchildren of a with the remainder of the trust being divided into equal shares for the benefit of a’s children distributing owns c percent which is greater than percent of the stock of distributing the remaining shares are held by a few unrelated minority shareholders distributing owns all of the stock of sub sub owns d percent of sub the remaining shares of sub are owned by the public although sub does not own a majority of sub stock it has effective_control distributing is a holding_company that does not conduct an active trade_or_business directly but relies on its ownership of distributing to satisfy the active_trade_or_business_requirement of sec_355 distributing conducts business r business s business t and business u you have submitted financial information indicating that the conduct of these businesses each have generated gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years during the past five years the following transfers of distributing stock have occurred first in connection with a date settlement of certain claims against sibling one of a’s children distributing issued debentures in an aggregate amount of dollar_figuree with a debenture in the amount of dollar_figuref issued to trust a in redemption of g shares of distributing class b common_stock the trust debenture and the remaining dollar_figureh in debentures issued to the family groups in redemption of the i shares of distributing class a stock held by each family group the shareholder debentures in addition on date distributing issued additional debentures totaling dollar_figurej to members_of_family group in redemption of k shares of distributing class a common_stock the family group debentures second in the later half of year the family group and family group limited_partnerships terminated distributing stock was distributed to the partners and the recipients re-contributed to new limited family partnerships the partnership transfers proposed transaction the shareholders of distributing especially the family groups and entities collectively known as z have had serious disputes with and concerning the management practices of sibling and the operation of the businesses conducted by distributing these disputes have resulted in litigation the following transaction has been proposed to settle the disputes i ii sub will merge into sub llc a newly formed single member llc wholly-owned by distributing sub llc will be disregarded for federal_income_tax purposes sub liquidation or merger distributing will borrow approximately dollar_figurep from an outside lender or lenders the bank debt to complete certain corporate projects and to equalize values of z’s interests in distributing and controlled iii distributing will form a single member llc y llc and transfer assets from business r including location r and business s including location s to y llc y llc will assume the bank debt to equalize values y llc will be disregarded for federal_income_tax purposes iv sub llc will distribute all of its assets other than its sub stock and z’s share in the sub dividends to distributing v vi distributing will organize controlled as a state x corporation and contribute to it all of its interest in y llc and sub llc in exchange for q shares of controlled nonvoting class a common_stock and r shares of controlled voting class b common_stock the contribution trust a will be divided into l separate trusts one for each of the m children of a and each of the n grandchildren of a all beneficiaries of trust a the tax consequences of this trust separation will be the subject of a separate private_letter_ruling request the separation if approved will occur immediately before and on the same day as the distributions described below vii distributing will distribute all of its controlled stock pro_rata to its shareholders the first distribution viii distributing will distribute all of its controlled stock to z in exchange for all of their distributing stock the second distribution for each share of distributing class a or class b common_stock surrendered by a member of z each shareholder will receive an equivalent share of controlled class a or class b common_stock and ix distributing will redeem all of the preferred_stock held by z for dollar_figureo a share representations distributing has made the following representations concerning the sub liquidation a b c d distributing on the date of adoption of the plan for the merger and at all times until the merger is completed will be the owner of at least percent of the single outstanding class of sub stock no shares of sub stock will have been redeemed during the three years preceding the adoption of the merger plan the merger will take place within a single taxable_year of sub effective as of the date of the merger the corporate existence of sub will cease under state law e sub will retain no assets following the merger f sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than years prior to the date of adoption of the plan of merger g other than the possible transfers of sub llc interests to controlled followed by the first and second distributions no assets of sub have been or will be disposed of by either sub or distributing except for dispositions in the ordinary course of business and dispositions occurring more than three years prior to adoption of the plan of merger h other than the possible transfers of sub llc interests to controlled the merger will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in value of the sub stock also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 i j k l m n prior to adoption of the merger plan no assets of sub will have been distributed in_kind transferred or sold to distributing except for i transactions occurring in the normal course of business and ii transactions occurring more than years prior to adoption of the merger plan sub will report all earned_income represented by assets that will be deemed distributed to distributing such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc the fair_market_value of the assets of sub will exceed its liabilities both at the date of the adoption of the plan of merger and immediately prior to the time the merger occurs there is no intercorporate debt existing between distributing and sub and none has been canceled forgiven or discounted except for transactions that occurred more than three years prior to the date of adoption of the merger plan distributing is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the proposed merger of sub have been fully disclosed distributing has made the following representations concerning the first distribution and second distributions o p q r s t u v w no part of the consideration to be distributed by distributing or distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the fair_market_value of the controlled stock and other consideration to be received by z will be approximately equal to the fair_market_value of the distributing stock surrendered by z in the exchange the five years of financial information submitted on behalf of distributing is representative of distributing 1’s present operations and with regard to distributing there have been no substantial operational changes since the date of the last financial statements submitted immediately after the second distribution at least percent of the fair_market_value of the gross assets of distributing will consist of the stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 immediately after the first and second distributions the fair_market_value of the assets that comprise each directly operated business of distributing and controlled being relied upon to meet the active trade_or_business test of sec_355 will in each instance equal or exceed five percent of the total fair_market_value of the gross assets of the company directly operating such business following the transaction distributing distributing and controlled each will continue the active_conduct of its businesses independently and with its separate employees the first and second distributions are carried out for one or more of the following corporate business_purpose to resolve shareholder disputes pursuant to a settlement agreement the first and second distributions are motivated in whole or substantial part by this corporate business_purpose other than the second distribution there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or controlled after the transaction there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing or controlled after the transaction x y z there is no plan or intention by either distributing distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 there is no plan or intention to liquidate distributing distributing or controlled to merge either corporation into any other corporation or to sell or otherwise dispose_of the assets of any of these corporations after the transaction except in the ordinary course of business the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed as determined under sec_357 by controlled aa except for the bank debt the liabilities assumed in the transaction as determined under sec_357 and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred bb no intercorporate debt will exist between distributing or distributing and controlled at the time of or subsequent to the distributions of the controlled stock cc immediately before the first and second distributions items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing and or distributing 2’s excess_loss_account with respect to the controlled stock if any will be included in income immediately before the distribution see sec_1_1502-19 dd payments made in connection with all continuing transactions if any between controlled and either distributing or distributing will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length ee no two parties to the transaction are investment companies as defined in sec_368 and iv ff the distributions are not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total value or total combined voting power of all classes of stock of distributing distributing or controlled gg there was no agreement understanding arrangement or substantial negotiations concerning the first distribution or the second distribution at the time of i the redemptions of distributing stock in connection with the date settlement or within six months thereafter ii the transfers of distributing stock as a result of the termination of the family group and family group limited_partnerships or within six months thereafter or iii the re-contribution of such stock to new family limited_partnerships or within six months thereafter rulings based solely on the information submitted and representations made we rule on the sub liquidation as follows the sub merger will qualify as a distribution by sub to distributing in complete_liquidation of sub under sec_332 and sec_1_332-2 no income gain_or_loss will be recognized by distributing on its deemed receipt of the assets and liabilities of sub in the sub merger sec_332 no income gain_or_loss will be recognized by sub on the sub merger sec_336 sec_337 and sec_337 the basis distributing will have in each asset deemed received from sub as a result of the sub merger equals the basis of that asset in the hands of sub immediately before the sub merger sec_334 the holding_period distributing will have in each asset deemed received from sub as a result of the sub merger includes the period during which that asset was held by sub sec_1223 distributing will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 sec_1_381_a_-1 distributing will succeed to and takes into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the sub merger sec_381 sec_1_381_c_2_-1 any deficit in the earnings_and_profits of sub or distributing will be used only to offset earnings_and_profits accumulated after the date of the sub merger sec_381 notwithstanding the above to the extent that sub 1's earnings_and_profits are reflected in distributing 1's earnings_and_profits the sub earnings_and_profits to which distributing succeeds must be adjusted to prevent duplication sec_1_1502-33 based solely on the information submitted and representations made we rule on the first and second distributions as follows the contribution by distributing to controlled followed by the pro-rata distribution of the controlled stock to distributing 1’s shareholders will qualify as a reorganization within the meaning of sec_368 distributing and controlled each will be a party to the reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing in the contribution in exchange for controlled stock sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the contribution in exchange for controlled stock sec_1032 the basis of each asset received by controlled in the contribution will equal the basis of that asset in the hands of distributing immediately before the contribution sec_362 the holding_period of each asset received by controlled in the contribution will include the holding_period of that asset in the hands of distributing sec_1223 distributing will recognize no gain_or_loss on the first distribution sec_355 sec_355 sec_355 sec_361 and revrul_62_138 c b no gain_or_loss will be recognized by and no amount will be included in the income of distributing or the minority shareholders on the first distribution sec_355 the aggregate basis of the distributing stock and the stock of controlled in the hands of each distributing shareholder after the first distribution will equal the basis of the distributing stock held by the shareholder immediately before the first distribution this aggregate basis will be allocated between the distributing and controlled stock in proportion to the fair market values of the distributing and controlled stock immediately after the first distribution in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled stock received by each distributing shareholder in the first distribution will include the holding_period of the distributing stock on which the first distribution will be made provided the distributing stock is held as a capital_asset on the date of the first distribution sec_1223 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 and sec_1_1502-33 no gain_or_loss will be recognized by distributing on the distribution of controlled stock to z in exchange for their distributing stock sec_355 sec_355 d e sec_1_355-7t d of the income_tax regulations and revrul_62_138 c b z will recognize no gain_or_loss on their receipt of controlled stock in exchange for distributing stock in the second distribution sec_355 z’s basis in the controlled stock after the second distribution will equal the basis of the distributing stock surrendered in exchange therefor sec_362 the holding_period of the controlled stock received by z will include the holding_period of the distributing stock surrendered in the exchange provided the distributing stock is held as a capital_asset on the date of the second distribution sec_1223 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 and sec_1_1502-33 no opinion is requested and no opinion is expressed concerning steps iii iv vi and ix above additionally we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above specifically we express no opinion on the tax consequences or characterization upon the issuance of the trust debenture the shareholders debentures and the family group debenture or the partnership transfers the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process see dollar_figure of revproc_2002_1 2002_1_irb_1 which discusses in greater detail the revocation or modification of ruling letters however when the criteria in dollar_figure of revproc_2002_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this ruling letter be attached to the federal_income_tax return of each party involved for the taxable_year in which the transaction covered by this letter is consummated pursuant to the power_of_attorney on file in this office a copy of this letter has been sent to the taxpayer sincerely yours filiz a serbes chief branch office of associate chief_counsel corporate cc
